GENOVESE, J.,
additionally concurs and assigns reasons.
|TI concur in part for the reasons assigned by Justice Crichton. Additionally, I concur to emphasize that a defendant in a criminal case has a constitutional right to counsel and has a constitutional right to represent himself, but he does not have the constitutional light to both.
In this case, defendant voluntarily, knowingly, and intelligently elected to proceed via “hybrid” representation. He cannot, at this time, claim that his right to counsel or his right to represent himself were abridged.